Exhibit 99.1 Contact: Mark J. grescovich, President & CEO Lloyd W. Baker, CFO (509) 527-3636 News Release Banner Corporation Renews Stock Repurchase Program Walla Walla, WA – April 4, 2016 – Banner Corporation (NASDAQ GSM: BANR), the parent company of Banner Bank and Islanders Bank, today announced that its Board of Directors has renewed its authorization to repurchase of up to 5% of its common stock, or 1,711,540 shares.Under the plan, shares may be repurchased by the Company in open market purchases.The extent to which the Company repurchases its shares and the timing of such repurchases will depend upon market conditions and other corporate considerations. “We believe having the option to repurchase shares offers an additional capital management tool for building long-term shareholder value,” said Mark J. Grescovich, President and Chief Executive Officer. About the Company On October 1, 2015, Banner Corporation completed the acquisition of AmericanWest Bank which was merged into Banner Bank, a transformational merger that brought together two financially strong, well-respected institutions and created a leading Western bank.Banner Corporation is now a $9.8 billion bank holding company operating two commercial banks in five Western states through a network of branches offering a full range of deposit services and business, commercial real estate, construction, residential, agricultural and consumer loans.Visit Banner Bank on the Web at www.bannerbank.com. This press release contains statements that the Company believes are “forward-looking statements.” These statements relate to the Company’s financial condition, results of operations, plans, objectives, future performance or business. You should not place undue reliance on these statements, as they are subject to risks and uncertainties, and actual results and performance in future periods may be materially different from any future results or performance suggested by the forward-looking statements in this release. Factors that might cause such differences include, but are not limited to, those identified in our risk factors contained in Banner Corporation’s Annual Report on Form 10-K for the fiscal year ended December 31, 2015.Such forward-looking statements speak only as of the date of this release. Banner Corporation expressly disclaims any obligation to update or revise any forward-looking statements found herein to reflect any changes in the Company’s expectations of results or any change in events. Transmitted on Globe Newswire on April 4, 2016 at 6:00 a.m. PDT.
